Citation Nr: 0830271	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  03-13 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU) for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to December 
1944.  He died in July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for total left knee replacement, rated at 60 
percent; and for bilateral pes planus, rated as 
noncompensable.  

2.  The veteran had 2 years of college education, some 
additional education and training in accounting, and work 
experience as a clerk and as a country club manager, most 
recently in 1982.

3.  With reasonable doubt being resolved in the appellant's 
favor, the evidence on file at the time of the veteran's 
death establishes that he was unable to secure or retain all 
forms of substantially gainful employment as a result of 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU for accrued benefits purposes are 
met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.1000, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

For an increased-compensation claim, such as this one, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores. 

The RO's August 2007 and January 2008 letters described the 
evidence needed to support the claim but they were not mailed 
before the October 2001 rating decision.  They described the 
evidence necessary to substantiate a claim for a TDIU, 
identified what evidence VA had collected and was collecting, 
requested the appellant to send in particular documents and 
information, identified what evidence (including lay 
statements and medical evidence) might be helpful in 
establishing her claim, and invited her veteran to send VA 
whatever evidence she had in her possession pertaining to her 
claim.   The notice was adequate.  The appellant did not 
receive all necessary notice prior to the initial 
adjudication.  However, the lack of such a pre-decision 
notice is not prejudicial.  The veteran had already died 
before she filed her claim, and only evidence of record at 
the time of his death is to be used.  Furthermore, notice was 
provided prior to the last RO adjudication.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records.  An examination is not necessary as the Board may 
only rely on evidence already of record at the time of the 
veteran's death.  VA has satisfied its assistance duties.

Accrued Benefits

An individual entitled to accrued benefits may be paid 
periodic monetary benefits (due and unpaid for a period not 
to exceed two years) to which a payee was entitled at the 
time of his death under existing ratings or based on evidence 
in the file at the time of death.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.

The Board notes that there has been a revision to the law 
regarding accrued benefits claims.  That amendment removed 
the two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of an award for accrued 
benefits; however, the amendment relates only to cases where 
the veteran's death occurred on or after the date of 
enactment, December 16, 2003.  It does not affect cases 
involving deaths prior to that time, such as this case.  
Accordingly, the two-year limit on benefits is applicable in 
this case.

An application for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c) (West 
2002); 38 C.F.R. § 3.1000(c) (2007).

In order to support a claim for accrued benefits, the veteran 
or other payee must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 
5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For the 
purpose of the one 60 percent disability requirement, 
disabilities of one or both lower extremities will be 
considered one disability.  It is the established policy that 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, 
rating boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).  
38 C.F.R. § 4.16(b).  Substantially gainful employment is 
defined as work which is more than marginal and which permits 
the individual to earn a living wage.  Moore v. Derwinski, 1 
Vet. App. 356 (1991).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2007).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

TDIU analysis

As an initial matter, the Board notes that the appellant 
filed her claim in September 2001, within the time period 
required for accrued benefits.  At the time of the veteran's 
death, a claim was pending for entitlement to TDIU.  
Therefore, as set out above, for the claim of entitlement to 
accrued benefits to be substantiated, the evidence must 
establish that the veteran was entitled to a TDIU, either 
under existing ratings, or based on evidence in the file at 
the time of his death.

At the time of the veteran's death, service connection was in 
effect for total replacement of the left knee, rated at 60 
percent, and for bilateral pes planus, rated as 
noncompensable.  Based on these disabilities, the veteran 
meets the schedular requirements for a TDIU, as he had one 
disability ratable at 60 percent or more.  38 C.F.R. §§ 
4.16(a), 4.25.

The veteran was 81 years old when he died in July 2001.  In 
his September 2000 VA Form 21-8940, he indicated that he had 
had 2 years of college education.  He had also had education 
and training at a school of C&D, and in accounting, and had 
taken several correspondence courses.  He had been a clerk 
from 1977 to 1979, and a country club manager from 1979 to 
1982.  He indicated that both knees and feet prevented him 
from securing or following substantially gainful employment 
and that he left his last job because he was not able to 
walk.  

He had been seen for leg cramps associated with hypertension 
in June 1982, and in August 1982, he advised a VA physician 
that he could walk one to two miles over fields without 
symptoms of angina.  An August 1997 VA medical record shows 
leg edema bilaterally; he complained of shortness of breath 
easily, and of leg and feet cramps.  The assessments were 
chronic renal insufficiency, severe congestive heart failure, 
and severe hypertension.  Medical problems diagnosed in an 
October 1997 VA medical record include diabetes mellitus, 
hypertension, coronary artery disease, chronic obstructive 
lung disease, chronic renal failure, knee replacement, colon 
cancer, cataract, Paget disease, and gout.  The veteran 
complained of needing a wheelchair and of trouble walking in 
September and December 1997 respectively.  

In January 1998, when total knee re-replacements bilaterally 
were being considered by VA, he had a left knee range of 
motion from 0-100 degrees with no valgus or varus signs or 
erythema.  In March 1998, he was ambulating with a cane and 
complaining of left leg pain.  His feet were okay.  He was 
treated for chronic renal insufficiency and diabetic 
nephropathy in May 1998.  In October 1998, the veteran wrote 
that in the last 2 years, his bilateral knee replacements had 
stopped him from walking, driving, and movements in standing.  
He had been issued a wheelchair, lift chair, walker, and 
cane.  

A VA aid and attendance examiner in March 1999 indicated that 
the veteran's knee prostheses were worn out and could not be 
replaced.  He was unable to drive and unable to do any of the 
things he wanted to do or that he needed to do.  He required 
an attendant and his wife drove him to his appointment.  The 
doctor indicated that his knee replacements had failed, and 
that he was stooped and kyphotic.  He was unable to walk and 
was wheelchair confined.  He stated that he sometimes used a 
cane or walker to transfer from wheelchair or bed or to go to 
the bathroom.  Weight bearing was very painful and his knees 
gave way.  He was unable to ambulate safely at all.  The knee 
dysfunction and his other orthopedic problems caused severe 
deficits in weight bearing, balance, and propulsion.  He was 
not able to walk without the assistance of others any 
distance at all, and even with assistance, he could only walk 
a few paces.  He left his home only to keep medical 
appointments.  The examiner indicated that the veteran was 
completely and permanently disabled because of the combined 
effects of his various conditions.  

The veteran went to see Dr. Douthit, a private physician, in 
October 1999, as he had some concerns about his bilateral 
knee replacements.  He had had bilateral total knee 
replacements about 9-10 years beforehand, and had done really 
well.  Dr. Douthit found that his knees failed to show any 
swelling.  The veteran indicated that he had been told that 
he needed to have knee replacements, but Dr. Douthit did not 
think that he needed to have them replaced at that time.  
Instead, his knees looked good.  Dr. Douthit noted that the 
veteran had bilateral flat feet but did not mention any 
impairment from them, and recommended that the veteran wear a 
left knee brace if it feels comfortable to him.  

Based on the evidence of record, there is a reasonable doubt 
as to whether the veteran's service-connected left knee total 
replacement and bilateral pes planus rendered him 
unemployable prior to his death, given his education and work 
experience.  The aid and attendance examiner in 1999 found 
him disabled and indicated that he had very painful weight 
bearing, severe deficits in weight bearing and balance, and 
could not stand, and that his knees gave way.  While 
obviously he also had other disabilities, including a non-
service-connected right knee disability, he was unemployable, 
and it might very well have been that his service-connected 
left knee disability was sufficient to prevent him from 
securing or maintaining substantially gainful employment 
either on its own or together with his bilateral pes planus.  
Reasonable doubt will be resolved in the appellant's favor, 
and the claim will be granted.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A TDIU for accrued benefits purposes is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


